DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7, & 10-14 are allowable.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1
The prior art does not disclose or suggest the claimed “a driver at the second end to transmit a rotation of the adapter to a driven part, the driver being movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the driven part, and an actuator to move the driver between the first position and the second position” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2, 3, 5, & 6 are allowable based upon their dependency thereof claim 1.
With regards to claim 7
The prior art does not disclose or suggest the claimed “driver comprises a movable male part and the connector comprises a stationary female part to receive the male part and engage the connector, the male part comprising an extendible and retractable pin and the female part comprising an annular recess to receive the pin when extended and blocker to engage the pin upon rotation of the adapter” in combination with the remaining claimed elements as set forth in claim 7.

With regards to claim 10
The prior art does not disclose or suggest the claimed “driver being movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the drive mechanism, and an actuator to move the driver between the first position and the second position” in combination with the remaining claimed elements as set forth in claim 10.
With regards to claims 11-14 are allowable based upon their dependency thereof claim 10.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igarashi PG. Pub. No.: US 2007/0122188 A1 discloses a developer cartridge includes a developer roller, a receiving unit for receiving a driving force, a transmitting unit for transmitting the driving force from the receiving unit to the developer roller, and a transferring unit for transferring the drive force from the receiving unit to the transmitting unit. The transferring unit is connected with both the receiving unit and the transmitting unit. A relative position of the receiving unit and the transmitting unit is movable while the transferring unit is connected to both the receiving unit and the transmitting unit the shaft coupling, the second joint portion is inserted in the gear cylinder portion of the input gear, and the head portion is inserted into the portion between the projecting strips in opposing direction thereof and held between the projecting strips at the shaft center, while each shaft portion is inserted between the projecting strips in the round direction. Thus, the second joint portion is swingably yet relatively unrotatably connected to the gear cylinder portion with each shaft portion of the second joint portion as the supporting point, however is silent on a driver at the second end to transmit a rotation of the adapter to a driven part, the driver being movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the driven part, and an actuator to move the driver between the first position and the second position or driver comprises a movable male part and the connector comprises a stationary female part to receive the male part and engage the connector, the male part comprising an extendible and retractable pin and the female part comprising an annular recess to receive the pin when extended and blocker to engage the pin upon rotation of the adapter.

Nieda US PATENT No.: US 8,417,154 B2 discloses an image forming apparatus is provided and includes: a rotating member; an engaging member to be removably engaged with the rotating member; a driving force transmitting member to be rotated and driven by a driving source; and a connecting portion that connects the engaging member to the driving force transmitting member so that the engaging member and the driving force transmitting member are movable in a misaligned direction and an axial direction. The connecting portion includes a connecting member, a pair of spherical members provided on respective ends of the connecting member, at least one of which is movable in the axial direction with respect to the engaging member and the driving force transmitting member, and a pair of fixing members that fix the pair of spherical members to the engaging member and the driving force transmitting member, however is silent on a driver at the second end to transmit a rotation of the adapter to a driven part, the driver being movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the driven part, and an actuator to move the driver between the first position and the second position or driver comprises a movable male part and the connector comprises a stationary female part to receive the male part and engage the connector, the male part comprising an extendible and retractable pin and the female part comprising an annular recess to receive the pin when extended and blocker to engage the pin upon rotation of the adapter.

Okabe US PATENT No.: US 8,731,438 B2 discloses an image forming device comprises a device main body; a cartridge attachable to the device main body; a main body transmission unit to rotate about a first rotation axis; a main body joint unit to rotate about a second rotation axis allowed to intersect with the first rotation axis; a cartridge transmission unit configured to rotate about a third rotation axis and to transmit a driving force to a rotation body; and a cartridge joint unit to rotate about a fourth rotation axis allowed to intersect with the third rotation axis. The cartridge joint unit is further configured to rotate coaxially with respect to the main body joint unit and to rotate the cartridge transmission unit when the main body transmission unit rotates in a state where the cartridge is attached to the device main body and the cartridge joint unit is coupled to the main body joint unit, however is silent on a driver at the second end to transmit a rotation of the adapter to a driven part, the driver being movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the driven part, and an actuator to move the driver between the first position and the second position or driver comprises a movable male part and the connector comprises a stationary female part to receive the male part and engage the connector, the male part comprising an extendible and retractable pin and the female part comprising an annular recess to receive the pin when extended and blocker to engage the pin upon rotation of the adapter.

Huang PG. Pub. No.: US 2015/0050048 A1 discloses a transmission device for a photosensitive drum includes a sleeve, a transmission unit disposed in the sleeve and capable of moving and rotating at the same time, an elastic member, and a shell receiving the sleeve and the elastic member so that a relatively larger radius section and a relatively smaller radius section of the elastic member exert elastic force on the sleeve and the transmission unit, respectively. The transmission unit has two engagement blocks and a receiving space between them. Each engagement block has an inclined outer surface, an inner surface, an inclined top surface and an engagement concave connecting the inner and outer surfaces. The engagement concaves are opened toward opposite directions for engagement with two pillars of a drive member of an electronic image forming apparatus respectively. As a result, the transmission device can be connected with and separated from the drive member smoothly, however is silent on a driver at the second end to transmit a rotation of the adapter to a driven part, the driver being movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the driven part, and an actuator to move the driver between the first position and the second position or driver comprises a movable male part and the connector comprises a stationary female part to receive the male part and engage the connector, the male part comprising an extendible and retractable pin and the female part comprising an annular recess to receive the pin when extended and blocker to engage the pin upon rotation of the adapter.

Wen et al. US PATENT No.: US 9,880,518 B2 discloses a process cartridge is provided. The process cartridge includes a housing, a rotation member rotatably mounted in the housing, and a support mounted on the housing. The rotation member includes a station unit and a drive unit coupled to the rotation unit. The drive unit further comprises a drive transmission device and an actuating rod coupled to the drive transmission device. The support includes a notch allowing the actuating rod to pass through. When the actuating rod receives an applied force, the actuating rod swings in a plane defined by a longitudinal direction and a horizontal direction of the process cartridge, however is silent on a driver at the second end to transmit a rotation of the adapter to a driven part, the driver being movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the driven part, and an actuator to move the driver between the first position and the second position or driver comprises a movable male part and the connector comprises a stationary female part to receive the male part and engage the connector, the male part comprising an extendible and retractable pin and the female part comprising an annular recess to receive the pin when extended and blocker to engage the pin upon rotation of the adapter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS C GRAY/Primary Examiner, Art Unit 2852